ACCEPTED
                                                                              12-15-00176-CR
                                                                 TWELFTH COURT OF APPEALS
                                                                               TYLER, TEXAS
                                                                        12/4/2015 11:01:35 AM
                                                                                    Pam Estes
                                                                                       CLERK

____________________________________________________________

                          12-15-00176-CR                 FILED IN
                                                  12th COURT OF APPEALS
  _____________________________________________________________
                                                       TYLER, TEXAS
                                                     12/4/2015 11:01:35 AM
                   IN THE COURT OF APPEALS             PAM ESTES
           FOR THE TWELFTH APPELLATE DISTRICT Clerk
                         TYLER, TEXAS
  _____________________________________________________________

                    RANDY EARL CRAWFORD
                                v.
                      THE STATE OF TEXAS
  _____________________________________________________________


       APPEAL FROM THE 217TH JUDICIAL DISTRICT COURT
                OF ANGELINA COUNTY, TEXAS


    UNAPPOSED MOTION FOR LEAVE TO FILE LATE BRIEF OF
                          APPELLANT
                    RANDY EARL CRAWFORD
  _____________________________________________________________

                                    Respectfully, Submitted:

                                    /S/ John D. Reeves

                                    JOHN D. REEVES
                                    Attorney at Law
                                    1007 Grant Ave
                                    Lufkin, Texas 75901
                                    Phone: (936) 632-1609
                                    Fax: (936) 632-1640
                                    SBOT # 16723000
                                    Email: tessabellus@yahoo.com
                                  ATTORNEY FOR APPELLANT
                     IDENTITY OF PARTIES AND COUNSEL



Parties:
Appellant in Trial Court:

Randy Earl Crawford #2010594
8101 F.M 969
Austin, Texas 78724


Trial and Appellate Counsel:

Appellant:

Trial and Appellate:
John D. Reeves
Attorney at Law
1007 Grant Ave.
Lufkin, Texas 75901
Phone: (936) 632-1609
Fax: (936) 632-1640
SBOT # 16723000


Appellee:

April Ayers-Perez                             Trial Scott Greenbaum
Angelina County Dist. Atty                    Angelina County Dist. Atty
P.O. Box 908                                   P.O. Box 908
Lufkin, Texas 75901                            Lufkin, Texas 75901
Phone: 936-632-5090                            Phone: 936/ 632-5090
SBOT# 24090075                                SBOT# 24043703
TO THE HONORABLE FIRST COURT OF APPEALS:

      Pursuant to Tex. R. App. P.10.1 and 38.6 (d), the Appellant, Randy Earl
Crawford, of Angelina County, files this, his Unopposed Motion for Leave to File
Late Brief.
      Randy Earl Crawford’s brief was due on November 24, 2015.
      Counsel for Randy Earl Crawford relies on the following reasons, to explain
the need for the requested extension.
      Due continuing health issues, counsel was unable to complete the brief.
Counsel has hired an attorney to assist with his caseload during his recuperation
and has completed the brief, filed in accompaniment to this Motion.
      All facts recited in this motion are within the personal knowledge of the
counsel signing this motion,
                               PRAYER FOR RELIEF
For the reasons set forth above, Appellant requests that this Court grant this
Unopposed Motion for Leave to File Late Brief and extend the deadline for filing
the Appellant’s Brief up to and including December 4, 2015. Appellant requests all
other relief to which he may be entitled.

                                        /s/John D. Reeves
                                        John D. Reeves
                                        Attorney at Law
                                        1007 Grant Street
                                        Lufkin, Texas 75901
                                        Phone (936) 632-1609 Fax (936) 632-1640
                                        SBOT # 16723000
                                        ATTORNEY FOR APPELLANT
                     CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. 10.1 (5), certify that the undersigned conferred
with opposing counsel who indicated that she does not oppose this motion.

                                     /s/John D. Reeves
                                     ___________________________
                                     John D. Reeves


                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellant’s
Motion For Leave to File Late Brief on this 4th day of December, 2015 forwarded
to April Ayers-Perez, Assistant District Attorney of Angelina County,
aperez@angelinecounty.net, by e-filing.

                                     /s/John D. Reeves
                                     __________________________
                                     John D. Reeves
                                     Attorney for Appellant,
                                     Randy Earl Crawford